THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILSON HERNANDEZ,
Petitioner
V. 3:11-CV-1824
: (JUDGE MARIANI)
SUPERINTENDENT of SCI-DALLAS, et al., :
Respondents
ORDER

AND NOW, THIS 10TH DAY OF SEPTEMBER, 2019, upon de novo review of Magistrate

Judge Carlson’s Report & Recommendation (‘R&R’) (Doc. 28), Petitioner's Objections thereto

(Docs. 29, 30), and all relevant filings, for the reasons set forth in the accompanying

memorandum, IT IS HEREBY ORDERED THAT:

1.

Petitioner's Objections (Docs. 29, 30) are OVERRULED for the reasons explained in
this Court’s accompanying memorandum.

The R&R (Doc. 28) is ADOPTED for the reasons explained therein and in this Court's
accompanying memorandum.

Wilson Hernandez’s Motion to Amend Petition for Writ of Habeas Corpus Filed
Pursuant to 28 U.S.C. § 2254 (Doc. 22) is DENIED.

Wilson Hernandez’s Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
is DENIED.

A Certificate of Appealability SHALL NOT ISSUE.

The Clerk of Court is directed to CLOSE the case.

 

Robért D. Mariant~
United States District Judge

 

 
